DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

          LUCIANO DEL LUPO and MARIE LUISA DEL LUPO,
                          Appellants,

                                    v.

               BAYVIEW LOAN SERVICING, LLC,
        THE MEADOWS MAINTENANCE ASSOCIATION, INC.,
              THE TOWN FOUNDATION, INC. and
                     SUNTRUST BANK,
                        Appellees.

                              No. 4D17-3634

                           [February 7, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry J. Stone, Senior Judge; L.T. Case No.
062009CA064971AXXXCE.

   Jonathan Kline of Jonathan Kline, P.A., Weston, for appellants.

  Jacqueline J. Brown and Sean P. Belmudez of McCabe, Weisberg &
Conway, LLC, Tampa, for appellee Bayview Loan Servicing, LLC.

PER CURIAM.

   Affirmed.

GERBER, C.J., CIKLIN and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.